Exhibit 10.37
CONSTRUCTION
LINE-OF-CREDIT
MAXIMUM $12,000,000.00





CONSTRUCTION NOTE







AFTER DATE, FOR VALUE RECEIVED, the Undersigned, Tradeport Development III, LLC,
a Connecticut limited liability company, having a usual place of business at 204
West Newberry Road, Bloomfield, Connecticut  (the "Borrower"), promises to pay
to Berkshire Bank, a Massachusetts banking corporation, ("Lender"), or order, at
the Lender's main office presently located at 31 Court Street, Westfield,
Massachusetts, or at such other place as Lender may designate in writing, the
maximum principal sum of Twelve Million and 00/100 Dollars ($12,000,000) or so
much thereof as may be Advanced (each Advance shall be referred to as an
“Advance” and all such Advances shall collectively be referred to as the
“Advances”) pursuant to a Construction Loan and Security Agreement of even date
herewith (“Loan Agreement”)  and incorporated by reference herein made between
Borrower and Lender.  Capitalized terms not defined herein shall have the
meaning given in the Loan Agreement.  The principal outstanding shall be repaid,
together with interest thereon as provided in this Note as follows:


INTEREST







For the entire term of the Loan, the Loan shall bear interest at an adjustable
annual rate equal to thirty (30) day LIBOR, plus Two Hundred Seventy Five (275)
basis points (collectively the “Applicable Rate”).  Such adjustments shall
become effective on the  1st day of each month (the “Reset Date”).  Lender shall
not be required to notify Borrower of adjustments in said interest
rate.   Notwithstanding the foregoing, at no time shall the Applicable Rate be
less than four percent (4.00%) during the “Interest Only Period” (defined
hereinafter).


Subject to, and in accordance with the provisions of this Note and the Loan
Agreement, accrued and unpaid interest shall be due and payable monthly, in
arrears on the first day of each month.




REPAYMENT





Principal and interest due Lender hereunder shall be payable as follows:


A.  Commencing on March 1, 2009  and thereafter on the same day of each
succeeding month for a period of twelve (12) months (the “Interest Only
Period”), monthly payments of interest only in arrears, calculated at the above
rate of interest upon the unpaid principal
 
1

--------------------------------------------------------------------------------


 
hereunder.


B.  Commencing on  March 1, 2010 and thereafter on the same day of each
succeeding month for a period of one hundred eight (108) months (and based upon
an amortization period of twenty-five (25) years, equal monthly payments of
principal in accordance with the attached amortization schedule, plus accrued
interest at the above Applicable Rate.


C.  All remaining unpaid principal and all accrued interest thereon shall be due
and payable in full ten (10) years from the date hereof.


Subject to the terms and conditions contained in the Loan Agreement, the amount
of the Borrower’s available construction line of credit hereunder shall be
subject to the terms set forth in the Loan Agreement.  This Note is the Note
referred to in, and is subject to, and entitled to, the benefits of the Loan
Agreement between the Borrower and the Lender.  The terms used herein which are
defined in the Loan Agreement shall have their defined meanings when used
herein.  The Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the happening of certain stated
events.


Principal sums advanced under this Note shall reduce the amount of principal
available under this Note and may not be re-borrowed or re-advanced.  This Note
may be prepaid only in accordance with the provisions set forth in the Loan
Agreement which does contain a provision for a Prepayment Premium in accordance
with Section 4.10 of the Loan Agreement.  All prepayments (with prepayment
defined herein as any payment of principal in advance of its due date) shall be
applied against the principal payments due hereunder in the inverse order of
their maturity.




The Lender may, in its sole discretion, and notwithstanding execution of this
Note by the Borrower in its stated maximum Principal Sum, act to advance lesser
sums thereon to the Borrower in amounts, and at times in accordance with the
Loan Agreement.


However, nothing herein shall be construed to restrict the Lender, in its sole
and exclusive discretion, from making Advances in excess of the stated maximum
dollar amount, without requirement of execution of additional promissory
note(s), or otherwise modifying this Note, and its so doing at any time, or
times, shall not waive its rights to insist upon strict compliance with the
terms of this Note, the Loan Agreement, or any other instruments executed in
connection with this financial transaction, at any other time, and to further
rely upon all collateral secured to it for satisfaction of all obligations of
the Borrower to the Lender, without exception.


Borrower agrees that the Lender may, at its sole and exclusive discretion, make
loan advances to the Borrower upon verbal, or written, authority of any two of
the following four individuals:  Anthony J. Galici, Thomas M. Lescalleet,
Frederick M. Danziger and Kelly Poudrette ; may deliver loan proceeds by direct
deposit to any demand deposit account of the Borrower with the Lender, or
 
2

--------------------------------------------------------------------------------


 
otherwise, as so directed; and that all such loans and advances as evidenced
solely by the Lender's books, ledgers and records shall conclusively represent
binding obligations of the Borrower hereunder.


The Lender shall also record as a debit to the Borrower’s Loan Account, in
accordance with its customary accounting practice, all other obligations, debts,
charges, expenses, and other items properly chargeable to the Borrower; and
shall credit all payments made by the Borrower on account of indebtedness
evidenced by the Borrower’s Loan Account; as well as all proceeds of collateral
which are finally paid to the Lender at its own office in cash or solvent
credits; and other appropriate debits and credits.  The principal balance of the
Borrower’s Loan Account shall reflect the amount of the Borrower’s indebtedness
to the Lender from time-to-time by reason of loans and other appropriate charges
hereunder.  At least once each month the Lender shall render a statement of
account for the Borrower’s Loan Account which statement shall be considered
correct and accepted by the Borrower and conclusively binding upon the Borrower,
unless the subject of written objection received by Lender, certified mail,
return receipt requested, within ten  (10) days after mailing of its statement
to Borrower.


Borrower does hereby irrevocably grant to the Lender, full power and authority,
at its discretion, to debit any deposit account of the Borrower with the Lender
for the amount of any monthly interest owing on Borrower’s Loan Account referred
to herein; for the amount of any principal reduction, or for any repayment of
obligations due upon Borrower’s Loan Account which the Lender may require, all
without prior notice, or demand upon the Borrower.


Any payments received by Lender with respect to this Note shall be applied first
to any costs, charges, or expenses (including attorney's fees) due Lender from
the Borrower, second to any unpaid interest hereunder, and third to the unpaid
Principal Sum.


If any payment required hereunder is more than ten  (10) days overdue, (in
addition to the interest accruing hereunder) a late charge of five percent (5%)
of the overdue payment shall be charged to the Borrower and be immediately due
and payable to Lender.  Any payment having a due date falling upon a Saturday,
Sunday, or legal holiday shall be due and payable on the next business day for
which Lender is open for business, and interest shall continue to accrue during
any such period.


If any payment received by Lender with respect to this Note shall be deemed by a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under federal or state law, or otherwise due any party other than
Lender, then the obligation for which the payment was made shall not be
discharged by the payment and shall survive as an obligation due hereunder,
notwithstanding the Lender's return to the Borrower or any other party of the
original of this Note or other instrument evidencing the obligation for which
payment was made.


Interest hereunder shall be computed in accordance with the Loan
Agreement.  Upon the occurrence of an Event of Default hereunder, interest upon
the total unpaid principal hereunder shall thereafter, at Lender's option,
without notice to Borrower and until payment in full of all obligations
 
3

--------------------------------------------------------------------------------


 
hereunder, accrue at a rate ("Default Rate") equal to five percent (5%) above
the interest rate then in effect hereunder at the time of default.


It is not intended under this Note to charge interest at a rate exceeding the
maximum rate of interest permitted to be charged under applicable law, but if
interest exceeding said maximum rate should be paid hereunder, the excess shall,
at Lender's option, be (a) deemed a voluntary prepayment of principal not
subject to the prepayment premium (if any) set forth herein or (b) refunded to
the Borrower.


The following described property, in addition to all other collateral now or
hereafter provided by the Borrower to Lender, shall secure this Note and all
other present or future obligations of the Borrower to Lender: The Loan shall be
secured by First Mortgage and Security Interest on the Premises known as 100
International Drive, Windsor, Connecticut (“Mortgaged Premises”), together with
a collateral assignment of rents and leases.   The Lender shall also be granted
a collateral assignment of all deposits, rights, licenses, permits, construction
contracts, architect contracts and other governmental approvals necessary for
the construction, development, use and occupancy of the Mortgaged Premises for
its intended purpose.


As additional collateral for the payment and performance of this Note and all
other obligations, whether now existing or hereafter arising, of the Borrower to
Lender, Lender shall at all times have and is hereby granted a security interest
in and right of offset against all cash, deposit balances and/or accounts,
instruments, securities, or other property of the Borrower, now or hereafter in
the possession of Lender, whether for safekeeping or otherwise.  This right of
offset shall permit Lender at any time, after default, and without notice to the
Borrower to transfer such funds or property as may be deemed by Lender to be
appropriate so as to reduce or satisfy any obligation of the Borrower to the
Lender.


This Note shall be in default, and all unpaid principal, interest, and other
amounts due hereunder, shall, at Lender's option, be immediately due and
payable, without prior notice, protest, or demand, upon the occurrence of any
one or more of the events of default (the "Events of Default"), in accordance
with the terms and conditions of the Loan Agreement.  Default upon this Note
shall also operate as a default upon all other Obligations of Borrower to
Lender.


The Borrower (a) waives presentment, demand, notice, protest, and delay in
connection with the delivery, acceptance, performance, collection, and
enforcement of this Note, and (b) assents to any extension, renewal,
modification, or other indulgence permitted by Lender with respect to this Note,
including, without limitation, any release, substitution, or addition of
co-makers, of this Note and any release, substitution, or addition of collateral
securing this Note or any other obligations of the Borrower to Lender, and (c)
authorizes Lender, in its sole and exclusive discretion and without notice to
the Borrower, to complete this Note if delivered incomplete in any respect.


No indulgence, delay, or omission by Lender in exercising or enforcing any of
its rights or remedies hereunder shall operate as a waiver of any such rights or
remedies or of the right to exercise them at any later time.  No waiver of any
default hereunder shall operate as a waiver of any other
 
4

--------------------------------------------------------------------------------


 
default hereunder or as a continuing waiver.  The Lender's acceptance of any
payment hereunder, following any default, shall not constitute a waiver of such
default or of any of the Lender's rights or remedies hereunder (including
charging interest at the Default Rate), unless waived in writing by Lender.


All of the Lender's rights and remedies hereunder and under any other loan
documents, or instruments, shall be cumulative and may be exercised singularly
or concurrently, at the Lender's sole and exclusive discretion.


The Borrower agrees to pay on demand all costs and expenses, including, but not
limited to, reasonable attorney's fees, incurred by Lender in connection with
the protection and/or enforcement of any of Lender's rights or remedies
hereunder, whether or not any suit has been instituted by Lender.


The word "Lender" where used herein shall mean the named payee, its successors,
assigns, affiliates, and endorsees (and/or the holder of this Note if, at any
time, it is made payable to bearer), all of whom this Note shall inure to their
benefit as holders in due course.


The word "Borrower" where used herein includes its successors and assigns of
this Note, and their respective heirs, successors, assigns, and representatives,
shall be jointly and severally liable hereunder.  Any reference herein to the
Borrower, is a reference to such party or parties individually as well as
collectively.


The use of masculine or neuter genders hereunder shall be deemed to include the
feminine, and the use of the singular or the plural herein shall be deemed to
include the other, as the context may require.


The Borrower represents that the proceeds of this Note will not be used for
personal, family, or household purposes and that this loan is strictly a
commercial transaction.


Except as provided in clauses A, B, C, D and E, below, notwithstanding anything
else to the contrary contained in this Construction Note or in any other
document or instrument, the indebtedness evidenced by this Construction Note or
evidenced or secured thereunder shall be non-recourse to the Borrower following
the receipt of a final certificate of occupancy for the Mortgaged Premises after
which  Borrower shall be liable upon the indebtedness evidence hereby or
evidenced or secured thereby to the full extent (but only to the extent) of the
security therefore, the same being the Mortgaged Premises and all rights,
estates and interests therein or related thereto securing the payment of this
Construction Note.  If an Event of Default occurs hereunder or under any of the
Obligations, or in the timely and proper performance of any Obligations of
Borrower thereunder, any judicial proceedings brought by Lender, or the holder
hereof, against Borrower shall be limited to the preservation, enforcement and
foreclosure, or any thereof, of the liens, security, title, estates, rights and
security interests now or at anytime hereafter securing the payment of
this  Construction Note or the other Obligations of Borrower to Lender, and no
attachment, execution or other writ of process shall be sought, issued, or
levied upon any assets, properties or funds of Borrower other than the
 
5

--------------------------------------------------------------------------------


 
Mortgaged Premises (except as provided hereafter) and in the event of
foreclosure of such liens, security, title, estates, rights or security
interests, securing the payment of the Construction Note, and/or other
Obligations of Borrower, no judgment for any deficiency upon the indebtedness
evidenced hereby or evidenced or secured thereby shall be sought or obtained by
Lender, or the holder hereof, against Borrower, unless there has occurred an
Event of Default.  Borrower shall be  unconditionally liable to Lender for all
of its Obligations due to Lender by reason of, or in connection with the
occurrence of any of the following events:


A.  The misapplication of any insurance proceeds or condemnation awards,
including, but not limited to, the failure to deliver same to Lender, any
receiver or any purchaser at foreclosure, if appropriate;


B.  Following an Event of Default, the misapplication of any tenant rents or
security deposits or any other refundable deposits, including, but not limited
to, the failure to deliver same to Lender, any receiver or any purchaser at
foreclosure, if appropriate;


C.  The misapplication of any Gross Revenues generated at or by the Mortgaged
Premises after the occurrence of an Event of Default under the Loan Documents;


D.  Waste committed on the Mortgaged Premises or damage to the Mortgaged
Premises as a result of the intentional misconduct or gross negligence of
Borrower or the wrongful removal or destruction of any portion of the Mortgaged
Premises; or


E.  Loss incurred by lender and caused by the material breach of any material
representation or warranty made in connection with the Loan known by Borrower
or  its Member to have been false when made or deemed made, including any
material misrepresentation or inaccuracy contained in any financial statement or
other document provided to the Lender pursuant to this Agreement known by
Borrower or  its Member to have been false or inaccurate when provided.




THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
AND THE BORROWER SUBMITS TO THE JURISDICTION OF ITS COURTS WITH RESPECT TO ALL
CLAIMS CONCERNING THIS NOTE OR ANY COLLATERAL SECURING IT.


ALL PARTIES TO THIS NOTE, INCLUDING LENDER, AND AS A NEGOTIATED PART OF THIS
TRANSACTION, HEREBY EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY JURY, AS TO ALL
ISSUES, INCLUDING ANY COUNTERCLAIMS, WITHOUT EXCEPTION, IN ANY ACTION OR
PROCEEDING RELATING, DIRECTLY OR INDIRECTLY, TO THIS
 
6

--------------------------------------------------------------------------------


 
NOTE AND/OR OTHER INSTRUMENTS OR LOAN DOCUMENTS (IF ANY) EXECUTED IN CONNECTION
HEREWITH.


This Note constitutes a final written expression of all of its terms and is a
complete and exclusive statement of those terms.  Any modification or waiver of
any of these terms must be in writing signed by the party against whom the
modification or waiver is to be enforced.


The Borrower agrees to be bound by the terms of this Note and acknowledge
receipt of a signed copy hereof.








[THE REMAINDER OF THIS PAGE INTENTIONALLY ENDS HERE]




7

--------------------------------------------------------------------------------


 
Signed as a sealed instrument this 6th day of February, 2009.









   
TRADEPORT DEVELOPMENT III, LLC
   
Griffin Land & Nurseries, Inc.
     
/s/Thomas M. Daniels
By:
/s/Frederick M. Danziger
Witness
 
Its duly authorized
     
/s/Thomas M. Lescalleet
 
Frederick M. Danziger
Witness
 
Its President
     



8

--------------------------------------------------------------------------------

